Exhibit 12.1 SOUTHERN CALIFORNIA EDISON RATIOS OF EARNINGS TO FIXED CHARGES (Millions of Dollars) Earnings: Income from continuing operations before tax and noncontrolling interest Less: Income from equity investees - Income from continuing operations before income from equity investees, tax and noncontrolling interest Add: Fixed charges (see below) Amortization of capitalized interest 1 2 2 2 2 Distributed income of equity investees - Loss of equity investees for which charges arising from guarantees are included in fixed charges - Subtract: Interest capitalized Preference security dividend requirements of consolidated subsidiaries - pre-tax basis - Noncontrolling interest of subsidiaries that have not incurred fixed charges - pre-tax basis - Earnings as adjusted Fixed Charges (1): Interest expenses - net of capitalized interest and AFUDC Add: AFUDC 19 25 27 32 43 Interest expenses - net of capitalized interest Interest capitalized (2) 3 3 3 4 7 Interest portion of rental expense (3) 2 8 7 5 12 Allocable portion of interest on long-term contracts for purchased power (4) 2 1 1 1 1 Preferred and preference stock dividend requirement - pre-tax basis - Total fixed charges Ratio Interest expenses associated with income taxes are reflected as a component of income tax expense and are excluded from the determination of fixed charges. Includes fixed charges associated with Nuclear Fuel and capitalized interest of fifty-percent owned partnership.The amount for 2006 is restated. Rentals include the interest factor relating to certain significant rentals plus one-third of all remaining annual rentals, except for amounts allocated to power purchase contracts that are classified as operating leases. Allocable portion of interest included in annual minimum debt service requirement of supplier.
